UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6712


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IVAN WALTERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cr-00385-HMH-1)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivan Walters, Appellant Pro Se.      David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ivan Walters appeals the district court’s text order

denying his petition for a writ of error coram nobis and the

court’s subsequent rejection of Walters’ Fed. R. Civ. P. 59(e)

motion to alter or amend that judgment and his motion to amend

the    petition.         We    have     reviewed         the     record       and    find     no

reversible      error.         Specifically,             we     discern       no    abuse    of

discretion in the court’s finding that Walters did not meet the

requirements     for     coram       nobis    relief.           See    United       States    v.

Akinsade,     686    F.3d     248,    252     (4th       Cir.    2012)    (setting       forth

standard of review and describing required showing).                                Nor do we

discern any abuse of discretion in the district court’s denial

of the Rule 59(e) motion, see Sloas v. CSX Transp., Inc., 616

F.3d   380,    388    (4th    Cir.     2010),       or    the    motion       to    amend    the

petition.      See Balas v. Huntington Ingalls Indus., Inc., 711

F.3d   401,    409    (4th    Cir.     2013).        Accordingly,         we       affirm    the

district    court’s      orders.        See       United      States     v.   Walters,       No.

6:08-cr-00385-HMH-1 (D.S.C. Feb. 1, 2013 & Mar. 5, 2013).                                    We

dispense      with    oral     argument        because          the    facts       and   legal

contentions     are    adequately       presented          in    the   materials         before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED



                                              2